Electronically Filed
                                                    Supreme Court
                                                    SCAD-XX-XXXXXXX
                                                    28-SEP-2020
                                                    10:45 AM




                          SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                        GARY VICTOR DUBIN,
                           Respondent.


                       ORIGINAL PROCEEDING
   (ODC Case Nos. 16-O-147, 16-O-151, 16-O-213, and 16-O-326)

                             ORDER
  (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
  and Intermediate Court of Appeals Associate Judge Leonard,
                assigned by reason of vacancy)

         Upon a thorough and careful de novo review of the

September 21, 2020 motion for reconsideration, filed by

Respondent Gary Dubin, and a de novo review of the entire record

in this matter,

         IT IS HEREBY ORDERED that the motion is denied, as

well as the requests for relief set forth therein, with the

exception of the effective date of Respondent Dubin’s
disbarment, which is extended 31 days, to Monday, November 9,

2020.   No further extensions shall be granted.   Respondent Dubin

shall therefore file the declaration required by Rule 2.16(d) of

the Rules of the Supreme Court of the State of Hawaii by

November 19, 2020.   Finally, pursuant to this court’s

September 9, 2020 order, Respondent Dubin remains obligated to

pay the $19,885.00 in restitution and to submit proof of that

payment to this court by October 9, 2020.

          DATED: Honolulu, Hawaii September 28, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Katherine G. Leonard




                                2